 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Teamsters and Helpers Local Union 150,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America and William A. Lowd and Delta Lines,Party in Interest. Case 32-CB-38 (Formerly 20-CB-4482)May 23, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn April 26, 1978, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supporting briefs,and Respondent filed a brief in opposition to the ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent Union did not violate Section 8(b)(l)(A) andSection 8(b)(2) of the Act when it sought and causedDelta Lines to discharge the Charging Party, em-ployee William A. Lowd. We disagree with that con-clusion for reasons explained below.In 1976, Lowd was employed as a casual long-linetruckdriver in the Sacramento, California, area. Al-though Respondent had jurisdiction over this type ofwork in the Sacramento area, Lowd at the time was amember of a sister Teamsters local having jurisdictionin the Los Angeles area. In October 1976, Lowd con-tacted Respondent about transferring his membershipto Respondent. He filled out a membership applica-tion and requested a transfer from the Los Angeleslocal to Respondent. Shortly thereafter, however, heconcluded that there was probably insufficient workfor him in Sacramento and asked the Los Angeleslocal to cancel the transfer request.Also in October 1976, Lowd commenced workingfor Delta Lines (herein called Delta or the Employer)in Sacramento as a casual long-line driver working onan intermittent basis. He continued to work for theEmployer until his discharge on August 8, 1977.Respondent and the Employer were parties to acollective-bargaining agreement which contained aunion-security clause. Lowd, who did not accumulate30 days of driving for the Employer until May 1977,attempted at various times in his tenure with Delta tofind out whether the union-security clause applied tocasual drivers.' Thus, on several occasions Lowd in-quired of Respondent's steward for the Employer'semployees as to his responsibilities. The steward toldLowd that he did not know, but he advised Lowd tocontinue working. Lowd also requested a copy of thecollective-bargaining agreement from the steward butwas told they were out of print. Lowd also contacteda third Teamsters local (Local 208), inquiring abouttransferring membership. Local 208 responded that atransfer was impossible because "in order to transferinto Local 208 one must have a letter of hire." Sincecasuals are not given letters of hire, and since he hadbeen told that they were necessary to acquire mem-bership, Lowd concluded that union membershippursuant to the union-security clause was not re-quired of a casual employee like himself. Lowd alsospoke with other truckdrivers, two former businessagents of Teamsters locals, and a supervisor em-ployed by another trucking company about his obli-gations. These conversations contributed to his con-clusion that as a casual driver he did not have to joinRespondent. In June or July 1977, he again sought todetermine his obligations as a casual driver when heattempted to contact Respondent's business agent.The business agent was not in, and Lowd left hisname and phone number. He also mentioned to thesecretary who answered the call that he was a mem-ber of Local 224 (the Los Angeles local). In responseto the call, the business agent's superior tried to reachLowd twice that day but was unsuccessful.On August 8, 1977, Lowd was terminated by theEmployer pursuant to a termination notice sent to itby Respondent on August 4. The termination noticewas for his failure to pay dues and join Respondent.2The Employer explained to Lowd that the termina-tion was pursuant to Respondent's direction. Lowddid not contact Respondent after receiving the noticebecause he thought that as a casual driver he did nothave any dues obligation to Respondent.The General Counsel alleged that Respondent'sconduct in securing Lowd's discharge violated Sec-tion 8(b)(1)(A) and Section 8(b)(2) of the Act becauseRespondent did not afford Lowd a reasonable oppor-tunity to comply with the contractual union-securityprovisions, and did not inform Lowd of the amounthe owed, the method used to compute the amount,I As found by the Administrative Law Judge. the parties agreed that Lowdwas, in fact, obligated to comply with the union-security clause after 30 daysof employment.2 Lowd received a copy of the termination notice on Friday. August 5,1977. It indicated that Lowd should be terminated on August 7 unless hecompleted his union obligations prior to that date.242 NLRB No. 66454 TEAMSTERS, LOCAL UNION 150the manner in which he could satisfy his obligationbefore it sought his discharge.3Despite finding, in agreement with the GeneralCounsel, that Respondent had never informed Lowdof his contractual obligations and had never givenhim a reasonable opportunity to comply with them,the Administrative Law Judge recommended dis-missal of the complaint. He reasoned that Lowd'sfailure to comply with the union-security clause wasnot based on any of Respondent's proven omissionsof duty toward Lowd. Rather, the AdministrativeLaw Judge concluded that Lowd's discharge was theresult of Lowd's mistaken belief that the union-secu-rity clause did not apply to those, like himself, whowere long-line drivers employed as casuals. The Ad-ministrative Law Judge concluded that, whateverLowd's reason, he had no intention of complying withthe union-security clause, regardless of the adequacyof Respondent's notice. Accordingly, the Administra-tive Law Judge found no violation in Lowd's dis-charge. We disagree.As noted above, the Board has long held that aunion must afford employees a reasonable opportuni-ty to comply with lawful contractual union-securityprovisions and must also inform the delinquent em-ployee of the amount owed, the method used to com-pute the amount owed, and the manner in which theobligation may be satisfied before it may seek suchemployee's discharge for failure to comply with theunion-security provisions. An exception to this re-quirement arises where the employee has displayedbad faith, such as by willfully and deliberately evad-ing his or her financial obligations.'The instant facts clearly reveal that Respondentfailed to meet its obligations to Lowd. They furtherreveal that no bad faith was shown to have existed onLowd's part. In this regard, we note, in particular,that Lowd, on a number of occasions, asked Respon-dent's designated steward of his obligations and thesteward told him he did not know what Lowd's obli-gations were. Further, Lowd undertook other inquir-ies (detailed above) which also proved fruitless. Westress that these inquiries undertaken by Lowd didnot relieve Respondent of its affirmative duty underthe Act specifically to inform Lowd of his obligationsand afford him a reasonable opportunity to satisfythem. They simply show Lowd's lack of bad faith infailing to pay his obligations.' The Board has long held that these obligations must be satisifed before adischarge may be sought for failing to comply with the contractual union-security provisions of a collective-bargaining agreement. See Teamsters LocalUnion No. 122, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (August A. Busch & Co of Mass., Inc. , 203NLRB 1041 (1973).4 See, e.g., Produce, Refrigerated & Processed Foods & Industrial WorkersLocal No. 630, IBT(Ralph's Grocery Company), 209 NLRB 117 (1974).In light of these above findings, a violation hasbeen established in this proceeding. We disagree withthe Administrative Law Judge's implicit legal conclu-sion that even in the absence of bad faith on Lowd'spart the General Counsel had to establish a casualconnection between Respondent's admitted failingsand Lowd's failure to pay his financial obligations.While such casual connection may, in fact, have ex-isted here, it is unnecessary to establish this connec-tion in the face of Respondent's failure to give Lowdproper notice. Such failure where had faith has notbeen shown establishes the violation. The Adminis-trative Law Judge's conclusions to the contrary runcounter to Board precedent.5Consequently, in agree-ment with the General Counsel and Charging Party,we find that Respondent violated Section 8(b)(1)(A)and Section 8(b)(2) of the Act in seeking and causingLowd's discharge.6THE REMEDYHaving found that by the aforementioned conductRespondent Union has violated Section 8(b)(2) and(I)(A) of the Act, we shall order it to cease and desistfrom engaging in such conduct in the future and, af-firmatively, to take such action as will dissipate theeffects of its unfair labor practices.We shall order Respondent Union to notifv DeltaLines, in writing, with a copy to William A. Lowd,that it withdraws its objections to Delta Lines' em-ployment of Lowd and requests it to offer him rein-statement and the restoration of his seniority as itexisted on August 8, 1977, the date of his discharge.We shall order Respondent to make Lowd wholefor any loss of pay suffered by reason of the discrimi-nation against him, by payment to him of a sum ofmoney equal to the amount he would normally haveearned as wages from the date of his discharge to theI We note that there is no factual basis for the Administrative l.aw Judge'sconclusion, joined in by our dissenting colleague. that regardless of the ade-quacy of Respondent's notice Lowd was intent on not complying with theunion-security clause Proper notification may well have dispelled L.owd'serroneous views of his obligations. The key here is that such notice was notgiven, and we will not presume what would have happened in its absenceOur dissenting colleague further indicates that the blame of Lowd's firingrests in his own failure to seek out Respondent more avidly to determine hisobligations. This theory neatly shifts the burden of notification from union toemployee and, as such, is a curious legal proposition, at odds with Boardprecedent and without any legal validity. See the cases cited at sec. III.B,par. 1, of the Administrative Law Judge's Decision.I In agreement with the Administrative Law Judge, however. as discussedin fn. 4 of his Decision, we do not find that Respondent has iolated the Actby notifying Lowd he was obliged to become a full member of Respondent:or by not giving Lowd the 90-day grace period to fulfill his obligations whichextended to individuals who were already members of Respondent. In sofinding. however, we rely only on the fact that these issues were not suffi-ciently litigated at the hearing. We do not rely on the last sentence f theAdministrative Law Judge's footnote in so deciding.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate set forth hereafter, less his net earnings duringthis period. The loss of earnings shall be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289(1950), with interest as described inFlorida Steel Corporation, 231 NLRB 651 (1977).7Respondent's backpay liability shall terminate 5 daysafter it notifies Delta Lines that it has no objection toLowd's reinstatement, as provided above.CONCLUSIONS OF LAW1. Delta Lines, the Employer herein, is now, andhas been at all times material herein, an employerengaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6),and (7) of the Act.2. Chauffeurs, Teamsters and Helpers Local Union150, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is, and at all times material herein hasbeen, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By attempting to cause and causing Delta Linesto discharge William A. Lowd for failure to tenderperiodic dues without adequately advising him of hisobligations, Respondent Union has engaged in, andcontinues to engage in, unfair labor practices withinthe meaning of Section 8(b)(2) and (I)(A) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Chauffeurs, Teamsters and Helpers Local Union 150,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Causing or attempting to cause Delta Lines todischarge or to otherwise discriminate against Wil-liam A. Lowd or any other employees for failure totender periodic dues without adequately advisingthem of their obligations, in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-'See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).teed them in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement re-quiring membership in a labor organization as a con-dition of employment, as authorized by Section8(a)(3) of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Make William A. Lowd whole for any loss ofpay he may have suffered as a result of the discrimi-nation against him in the manner set forth in the sec-tion above entitled "The Remedy."(b) Notify William A. Lowd and Delta Lines, inwriting, that it withdraws its objections to Lowd's em-ployment and requests the Employer to offer Lowdreinstatement and the restoration of his full seniorityand other rights and privileges as they existed on Au-gust 8, 1977, the date of Lowd's discharge.(c) Post at its business office copies of the attachednotice marked "Appendix."8Copies of said notice, onforms provided by the Regional Director for Region32, after being duly signed by the Union's representa-tive, shall be posted by the Union immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken byRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(d) Forward a sufficient number of signed copies ofthe Appendix to the Regional Director for Region 32for posting by the Employer at its place of business inSacramento, California, in places where notices toemployees are customarily posted, if the Employer iswilling to do so.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER MURPHY, dissenting:Contrary to my colleagues, I agree with the Ad-ministrative Law Judge that Respondent did not un-lawfully cause Charging Party Lowd's discharge. Asthe Administrative Law Judge found, after Lowd be-gan working for Delta Lines (the Employer herein) asa casual long-line driver he asked Respondent's stew-ard at Delta on several occasions if he was obliged tojoin or pay dues to Respondent, and the steward re-plied that he did not know. The Administrative LawJudge further found that Lowd once called Respon-dent's business agent, the person responsible for po-licing the collective-bargaining agreement at Delta,I In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."456 TEAMSTERS, LOCAL UNION 150who was unavailable but who attempted unsuccess-fully to return Lowd's call. Otherwise, Lowd, whowas a member of another Teamsters local andgenerally familiar with employee obligations underunion-security clauses, made no attempt to contactany agent or representative of Respondent regardinghis responsibility to pay dues. He concluded on thebasis of conversations with other individuals that be-cause he was a casual worker the union-securityclause in the collective-bargaining agreement betweenRespondent and Delta did not apply to him.On August 4, 1977, Respondent mailed copies of aletter requiring Lowd's discharge to both Lowd andDelta; Lowd received his copy of the letter on August5. On August 7, in compliance with the letter, Deltaterminated him. It is undisputed that Respondent didnot, prior to demanding Lowd's discharge, notify himof his obligations under the union-security clause,and that in fact pursuant to that clause Lowd wasobligated to pay dues to Respondent. On these facts,my colleagues find that Respondent breached its dutyto inform Lowd of his financial obligations prior todemanding his discharge and thereby violated Section8(b)(2) and (I)(A) of the Act. In reaching this conclu-sion, however, the majority ignores the reality of thesituation.'As discussed above, Lowd was a member of a sisterlocal of Respondent and well aware of the fact thatRespondent and Delta were parties to a collective-bargaining agreement which included a valid union-security clause. Thus, Lowd can hardly be viewed asingenuous regarding his union responsibilities. And,although Lowd asked a steward about the applicabil-ity of the union-security clause to him, when the stew-ard was unable to answer his question Lowd madeonly one attempt to contact another agent of Respon-dent. Thereafter, Lowd directed his inquiries abouthis status to other individuals who could not speak onbehalf of Respondent, and Lowd formed his own con-clusion about his obligations without bothering toverify the accuracy of that conclusion. In these cir-cumstances, it is naive for the majority to insist that aunion provide an employee with notice of his obliga-tions when it is quite clear that in any event the em-ployee has no intention of meeting them. In light ofthe foregoing, I cannot agree with the majority thatRespondent unlawfully obtained Lowd's discharge,and, therefore, I dissent.' I would dismiss the com-plaint against the Union in its entirety.I The majority's attempted disavowal in fn. 5 of the undisputed facts heremust fail for the same reason that the Administrative Law Judge found thedischarge to be lawful.I0 See my dissent in District 9, International Association of Machinists andAerospace Workers, AFL-CIO (Marvel-Schebzer, Division of Borg-WarnerCorp.), 237 NLRB 1278 (1978).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause DeltaLines to discharge or to otherwise discriminateagainst William A. Lowd or any other employeefor failure to tender periodic dues without ade-quately advising them of their obligations, in vio-lation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act.except to the extent that such rights may be af-fected by an agreement requiring membership ina labor organization as a condition of employ-ment.WE WILL notify William A. Lowd and DeltaLines, in writing, that we withdraw our objec-tions to Lowd's employment and request Lowd'sreinstatement and the restoration of his full se-niority and other rights and privileges as theyexisted on August 8, 1977, the date of his dis-charge.WE WILL make William A. Lowd whole forany loss of pay suffered because of the discrimi-nation against him, with interest.CHAUFFEURS, TEAMSTERS AND HELPERS Lo-CAL UNION 150, AFFILIATED WITH THE IN-TERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUTFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held February 28, 1978. is based uponan unfair labor practice charge filed August 11. 1977, asamended October 12, 1977, by William A. Lowd againstChauffeurs, Teamsters and Helpers Local Union 150, affili-ated with the International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America. hereincalled Respondent, and an amended complaint issued Octo-ber 27, 1977, by the General Counsel of the National LaborRelations Board, herein called the Board, alleging that Re-spondent has engaged in unfair labor practices within themeaning of Section 8(bX)(1A) and (2) of the National La-bor Relations Act, as amended, herein called the Act, byseeking to cause and by causing Lowd's employer to dis-charge him for his failure to comply with the terms of acontractual union-security clause even though Respondentfailed to notify Lowd "of his obligations regarding theamount, time or manner of making payments under said457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclause and without offering him a reasonable opportunityto comply." Respondent filed a timely answer denying thecommission of the alleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FA( II. THE BUSINESS OF THE EMPLOYER INVOI.VEDDelta Lines, herein called the Employer, is a Californiacorporation with a facility located in Sacramento, Califor-nia, where it provides trucking services to other employers.During the calendar year in which the alleged unfair laborpractices occurred the Employer purchased goods valuedover $50,000 directly from suppliers located outside theState of California. Respondent admits, and I find, that theEmployer is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I further findthat it will effectuate the purposes of the Act to assert juris-diction herein.II. IHE LABOR ORGANIZATION INVOI.VIIThe complaint alleges, Respondent admits, and I findthat Respondent is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR .ABO()R PRA( II(CESA. The FactsThe Charging Party, William Lowd, has been a memberof various local unions affiliated with the Teamsters Inter-national Union since 1958. In 1976, during the materialperiod of time, Lowd was a member of Local 224 whosejurisdiction encompasses Los Angeles, California, and vi-cinity.In 1976, on a date not disclosed in the record, Lowdbegan working as a casual long-line truckdriver for System99 Truck Lines which is located in Sacramento, Califirnia.The Union is the Teamsters local which has jurisdictionover this type of work in the Sacramento area. Based uponhis prior experience as a member of the Teamsters, Lowdknew that it was customary for a member of a local unionaffiliated with the Teamsters International Union to trans-fer his membership into the local Union in whose jurisdic-tion he was working. Thus, on October 1, 1976, while work-ing for System 99 Truck Lines, Lowd visited Respondent'soffice and filled out a membership application and re-quested that his membership be transferred from Local 224.An office clerical employed by Respondent explained thetransfer procedure to Lowd and advised him of the amountof monthly dues and assessments he was obligated to pay asa member of Respondent. He was also notified that beflrehis transfer could be effective Respondent would have tocheck with Local 224 to determine whether he owed Local224 any moneys, and if so, Respondent would collect themoney from Lowd and transmit it to Local 224. Later inOctober Lowd phoned Local 224 and instructed it to cancelhis request to transfer into Respondent, explaining to Local224 that his work with System 99 Truck Lines was slowingdown, and there did not appear to be sufficient work forhim to remain in Sacramento so he would probably returnto work in the Local 224 jurisdiction, Los Angeles. It isundisputed that at all times material herein Lowd was amember of Local 224 and not a member of Respondent.'Lowd did not return to Los Angeles; he remained in Sac-ramento, and in late October 1976 he commenced workingfor the Employer as a casual long-line driver. Until his ter-mination on August 8, 1977, Lowd worked for the Em-ployer intermittently as follows: October 1976-4 days, No-vember- 3 days, December-3 days, January 1977-- I day,February-2 days, March-9 days, April 7 days, May-11 days, June-10 days, July--17 days, and August 3days.Respondent and the Union were parties to a collective-bargaining agreement and the National Master FreightAgreement, which covers the terms and conditions of em-ployment of all the Employer's long-line drivers, includingits casuals. However, the casuals acquire no seniority, andafter the completion of each job assignment they are issuedslips terminating their employment. They are covered bythe collective-bargaining agreement's union-security clause,article III, section I(b), which, in pertinent part, reads:All present employees who are not members of thelocal union and all employees who are hired hereaftershall become and remain members in good standing ofthe local Union as a condition of employment on andafter the 31st day following the effective date of thissubsection or the date of this Agreement, whichever isthe later. An employee who has failed to acquire orthereafter maintain, membership in the Union asherein provided shall be terminated seventy-two (72)hours after his employer has received written noticefrom an authorized representative of the local Union,certifying that membership has been. and is continuingto be, offered to such employee on the basis as all othermembers and, further, that the employee has had no-tice and opportunity to make all dues or initiation feepayments.The parties to this proceeding agree that Lowd, as a casualemployee, was legally as well as contractually obligated tocomply with the terms of the aforesaid union-securityclause after having worked 30 days for the Employer. SeeState Packing Company. 137 NLRB 1420 (1962).When Lowd started working for the Employer he knewthat the Employer was a party to a collective-bargainingcontract with Respndent and knew that the long-line driv-ers were required to join Respondent as a condition of con-tinued employment. Lowd testified that he concluded inearly 1977 that the union-security clause did not apply tocasual workers like himself' but only to the regular employ-ees who acquire seniority. The circumstances which re-It appears, however. that in November 1976 Lowd requested a with-draval card from Local 224. the record is silent as t, whether he was everissued a withdrawal.2 .owd's testimony that he did not reach this conclusion until early 1977 issuspect. inasmuch as he admitted during cross-examination that the reason(during his entire period of employment with the mployer, from October1976 until August 1977), that he did not seek a transfer from Local 224 intoRespondent as because of his conviction that the contractual union-secu-rity clause did not apply to casuals.458 TEAMSTERS. LOCAL UNION 150suited in his conclusion, Lowd testified, were as follows. InJanuary 1977 Lowd phoned the System 99 dispatcher tofind out whether there was any casual work available. Thedispatcher advised him, in substance, that Respondent hadpreviously caused System 99 to stop employing him be-cause he had not "straightened himself out with the [Re-spondent}," and that on account of this System 99 could notemploy him. Unhappy about being told that he was beingdenied employment because he had not transferred hisunion membership from Local 224 to Respondent, Lowdbegan making inquiries about whether he was obligated, asa casual worker, to join and pay dues to Respondent. Hisconversations with several persons including truckdrivers.two former business agents of local Teamsters unions, and asupervisor employed by a trucking company convinced himthat under the collective-bargaining agreement which gov-erned his employment that only regular workers who ac-quired seniority had to join Respondent and pay dues. Thisbelief was bolstered, he testified, when in early May 1977Lowd wrote to Teamsters Local 208 asking whether hecould transfer his membership into this local from Local224, and he was advised that such a transfer was impossiblebecause "in order to transfer into Local 208 one must havea letter of hire." Since employers do not issue casuals lettersof hire, and since, as stated in Local 208's response, it isnecessary to have a letter of hire in order to acquire mem-bership, Lowd reasoned that a casual was not obligated toacquire union membership pursuant to the terms of a con-tractual union-security clause.In approximately February 1977 Lowd spoke to Bill Bel-ger, the employee designated by Respondent to serve asRespondent's steward for the Employer's employees.' Lowdasked whether, as a casual worker, he was obliged to paydues to Respondent or join Respondent. Lowd explainedthat it was his understanding that Respondent had causedSystem 99 to terminate him for failing to do this, but he hadsince learned Respondent did not have this right becausecasual workers were not obliged to join Respondent or paydues. Belger stated that he was unable to answer lIowd'squestion. explaining to Lowd that he did not have a com-plete understanding of the applicable collective-bargainingagreement. He advised Lowd to continue to work for theEmployer. During this conversation Lowd asked for a copyof the collective-bargaining contract. Belger told him thathe did not have one, that they were out of print. ThereafterLowd spoke to Belger about this same topic on severalother occasions. Each time Belger indicated that he did notknow whether union membership or the paynent of dueswas compulsory for a casual worker like Lowd.In June or July 1977 Lowd phoned Respondent's officeand asked to speak to Howard Rush. the business agentresponsible for policing the terms of Respondent's collec-tive-bargaining contract which covered the Employer's op-eration. Lowd testified that it was his intention to ask Rushwhether, as a casual employee, he was obliged to join Re-spondent. Rush was not available, however, so l.owd lefthis name, phone number, and the fact that he was a mem-I Lowd did not remember when he first spoke to Belger. He testified thatthe initial conversation occurred 3 or 4 months after he had started workingfor the Employer in October 1976.ber of Local 224 with the secretary who had taken the call,and without explanation asked that Rush return his call.This message was received by Rush's boss. Jack Kalehuloa.Respondent's secretary-treasurer, who phoned Lowd twicethat day but was unable to reach him.On August 8, 1977. the Employer terminated Lowd un-der the following circumstances. On August 4, Respondentmailed copies of a termination notice to Lowd and to theEmployer. Lowd's copy was addressed to Lowd in care ofthe Employer. On August 5, at noontime, Lowd receivedthe envelope containing his copy of the termination noticefrom the Employer's dispatcher. The notice captioned"Termination Notice" was addressed to the Employer andwas signed by Respondent's secretary-treasurer. It reads asfollows:Gentlemen:According to the Union agreement in effect betweenthe Company and the Union, any' employee coveredby said agreement cannot be retained in employmentunless he is a member in good standing. The personnamed below was dropped from the Union Rosteron .This letter will serve as official notice to termi-nate W.A. Lowd no sooner than August 7, 1977 andnot later than August 7, 1977. This Union reserves theright to rescind this notice of termination prior to theeffective dates if the employee completes his Union ob-ligations.After reading the notice Lowd asked to speak to the Em-ployer's Terminal Manager Jarad McArthur and was in-formed that he was not there. Lowd did not go to Respon-dent's office. He testified that the reason he did not go toRespondent's office upon receipt of the notice, either for anexplanation or to have the notice rescinded, was that so faras he was concerned he felt that he had no obligation tojoin and pay dues to Respondent inasmuch as he was onlyemployed as a casual employee.On Monday. August 8. 1977, Lowd spoke to TerminalManager McArthur and asked what the termination noticemeant. McArthur stated that it meant the Employer couldnot employ him any longer since Respondent had directedit not to do so.Finally, in reciting the facts pertinent to a disposition ofthis case. I note that it is undisputed that at no time prior toLowd's receipt of the termination notice did any represent-ative of Respondent notify him that pursuant to the con-tract between Respondent and the Employer that he wasobliged to transfer his membership from Local 224 to Re-spondent or pay dues to Respondent as a condition of con-tinued employment.B. Ul timate Findings and Di.cus.sionA labor organization seeking to enforce a union-securityprovision against an employee has a "fiduciary" duty to"deal fairly" with the employee atfected. "At the minimumthis duty requires that the union inform the employee of hisobligations in order that the employee may take whateveraction is necessary to protect his job tenure." .I. .R. v.Hotel, uotel and Club Etnplo ee.s' Union,. Local 568, FL(10 (Philadelphia Sheraton (orporation), 320 F.2d 254, 258459 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3rd Cir. 1963), enfg. 136 NLRB 888 (1962). Accord: H.C.MacCaulay Foundry Co. v. N.L.R.B., 533 F.2d 1198, 1201(9th Cir. 1977), enfg. 223 NLRB 815. In applying this prin-ciple, the Board has held that a union which seeks an em-ployee's discharge for noncompliance of a union-securityclause must afford the employee a reasonable opportunityto satisfy his financial obligation, inform him of the preciseamount of his obligation, specify the months for which theobligation is owed, and explain the method used in comput-ing the amount owed. Teamster Local Union 122, etc. (Au-gust A. Busch & Co. of Mass., Inc.), 203 NLRB 1041, 1042(1973); Granite City Steel Company, 169 NLRB 1009, fn. I,1011 (1968).Counsels for the General Counsel and the ChargingParty take the position that in causing Lowd's dischargeRespondent violated Section 8(b)(2) and (1)(A) of the Actbecause it failed to deal fairly with him in that it did notafford him a reasonable opportunity to comply with thecontractual union-security provision and failed to informhim of the precise amount of his obligation, the months forwhich the obligation was owed, the method used in com-puting the amount owed, and the manner in which he couldsatisfy his obligation.' Respondent argues that under thecircumstances of this case its August 4 termination notice toLowd constitutes proper notice; and even assuming that itshould have acted more diligently, Respondent argues thatits request which caused Lowd's discharge was not unlawfulbecause the record establishes that even upon receipt of aproper notification Lowd would not have complied with theterms of the contractual union-security clause and wouldhave been discharged in any event. I am of the view thatthe complaint must be dismissed inasmuch as the recordestablishes that it was not Lowd's lack of knowledge of theterms of the union-security clause or that he risked termina-tion if he failed to comply with this clause which broughtabout Lowd's termination; rather, the record establishesthat Lowd's discharge resulted from his belief that theterms of the union-security clause did not apply to him.The union-security clause included in the applicable col-lective-bargaining contract covered Lowd, who was em-' I reject General Counsel's and Charging Party's further contentions thatRespondent failed to fulfill its duty of fair representation, as well as indepen-dently violated the Act, by notifying Lowd that he was obliged to become afull member of Respondent and by discriminating against him by allowingemployees who were already members of Respondent a grace period of 90days to meet their union-security obligation, whereas employees like Lowdwho are applying for membership are not given the same grace period. Nei-ther contention was advanced as a theory of the complaint nor sufficientlylitigated. It is not surprsing that these contentions were not litigated byRespondent inasmuch as the complaint in this case, which specifically setsout the theory of the violation, significantly does not include these additionalcontentions. Thus the complaint alleges that Respondent sought and securedLowd's discharge, and that this conduct violated the Act because it was done"without first notifying William Lowd of his obligations regarding theamount, time or manner of making payments under [the union-securityclause} and without offering him a reasonable opportunity to comply there-with." In any event, assuming the aforesaid additional contentions advancedby the General Counsel and Charging Party are within the ambit of thecomplaint and have been established in the record, I would still find noviolation herein because, as found infra, the record reveals that in refusing tocomply with Respondent's termination notice Lowd was not influenced bythe notices terminology or by the fact that it afforded him only a short periodof time to comply; rather, given any amount of time and regardless of theterms of the notice, Lowd had made up his mind not to comply with theterms of the union-security clause and would not have complied.ployed by the Employer as a long-line driver on a casualbasis. From the time that Lowd began working for the Em-ployer, he knew that Respondent and the Employer wereparties to a contract which included a clause requiring long-line drivers to join Respondent as a condition of continuedemployment. Based upon his 18 years as a member of theTeamsters, Lowd knew how to go about transferring hismembership from Local 224 into Respondent, and basedupon his abortive effort to transfer into Respondent heknew where Respondent's office was located and the cur-rent transfer procedure. The reason that Lowd did nottransfer from Local 224 was because he believed, mis-takenly, that the union-security clause in Respondent's con-tract with the Employer did not apply to long-line driversemployed as casuals. He testified that he became absolutelyconvinced of this as early as May 1977: and he furthertestified that on August 7, upon receipt of the terminationnotice, he did not go to Respondent's office or otherwisecontact Respondent and take steps to have it rescind thetermination notice because, in his opinion, he was notobliged to comply with the union-security clause.To recapitulate, the record establishes that Lowd, whowas covered by the applicable collective-bargaining con-tract including the union-security clause, was intent on ig-noring the requirements of this clause and was intent onworking as a "free rider." It was not a lack of knowledgeabout the union-security clause or a lack of knowledgeabout his obligations under the clause which resulted inLowd's discharge. Nor did his discharge result from Re-spondent's neglect in affording him a reasonable opportuni-ty to comply with the clause. Lowd knew long-line drivershad to comply with the union-security clause or face dis-charge, but when he was faced with the choice of comply-ing or being discharged he took the position that as a casuallong-line driver he was privileged to work for Respondentas a "free rider." In the light of all of these circumstances Ishall recommend that the complaint in this case be dis-missed. Cf. John J. Roche & Co., Inc., 231 NLRB 1082(1977); Produce, Refrigerated & Processed Foods & Indus-trial Workers Local 630, etc. (Ralph's Grocery Company),209 NLRB 117 (1974); Great Lakes District, Seafarers' In-ternational Union of North America, AFL-CIO (TomlinsonFleet Corporation), 149 NLRB 1114 (1964). For as theBoard, in John J. Roche & Co., Inc., supra, recently stated(231 NLRB 1083):If it is true that the fiduciary responsibilities imposedupon unions by our Act were designed to insureagainst unions employing their powers to request dis-charges in a discriminatory fashion, it is equally truethat these responsibilities were never intended to set asa shield for those who seek to avoid their legitimatedues obligations.The General Counsel and Charging Party urge thatLowd cannot appropriately be described as an employeelooking for a "free ride" inasmuch as his refusal to complywith the applicable union-security clause was based uponan honest and understandable mistake. They urge thatLowd's resolve not to comply with the union-security clauseshould not excuse Respondent's failure to deal fairly withhim inasmuch as Lowd was acting in good faith. I recognizethat each Board decision which has dealt with the discharge460 TEAMSTERS, LOCAL UNION 150of an employee for noncompliance with a union-securityclause in which the Board, despite evidence of union con-duct proscribed by the Act, has dismissed the complaint onthe basis that the discharged employee was intent uponbeing a "free rider," has involved employees who appear tohave been acting in bad faith so as to avoid the expense ofjoining the union. See Local 630 (Ralph's Grocery Com-pany), supra, John J. Roche & Co., Inc., supra; Great LakesDistrict, Seafarers' International Union of North America,AFL-CIO (Tomlinson Fleet Corp.), supra. Nevertheless, I donot believe this circumstance was essential to the outcomeof these cases. No persuasive reason has been advanced todistinguish between different classes of "free riders" whochose not to comply with a union-security clause.5I ampersuaded that the essential question to be answered incases of this sort is whether, as in the instant case, Respon-dent has proven that Lowd, for whatever his reason, had nointent of complying with the union-security clause regard-less of the adequacy of Respondent's notice. Of course, in-sofar as Lowd's belief that the union-security clause did notapply to his situation was caused by Respondent's conduct,then equitable considerations would estop Respondentfrom raising this as a defense. The only evidence fromwhich an inference can be drawn attributing Lowd's beliefto Respondent's conduct is the failure of Respondent forseveral months to notify Lowd that he was obligated tocomply with the union-security clause, and the failure ofRespondent's steward, Belger, to notify Lowd that he was'The employees who decide not to comply with a union-security clause asa matter of conscience; the employees who decide not to comply with aunion-security clause based upon a good-faith belief that the clause does notapply to them; and the employees who decide not to comply with a union-security clause out of a desire to line their own pockets with the money theywill save by not meeting their obligations.covered by the union-security clause. There is no evidence,however, that Lowd's misunderstanding was based even inpart upon these factors. Quite the opposite, Lowd's testi-mony indicates that he did not rely on either one of thesefactors in concluding that the union-security clause did notapply to him. In any event, laxity by a labor organization inenforcing a union security clause does not estop it fromenforcing the clause. Zoe Chemical Co., Inc., 160 NLRB1001. 1013 (1966). This is particularly true where, as in theinstant case, Lowd was employed as a casual employee onan intermittent basis, thereby making it more difficult thanusual to determine at which point of time he was obligatedto comply with the contract's union-security clause. SeeState Packing Company, 137 NLRB 1420. In connectionwith the several conversations between Belger and Lowd,there is unsufficient evidence that Belger, expressly or byimplication, advised Lowd that he was not obligated tocomply with the union-security clause. Belger said nothingwhich reasonably should have led Lowd to ignore Respon-dent's subsequent notice of termination which clearly statedthat he was covered by the contract's union-security clause.Quite the opposite, Belger at all times advised Lowd that hedid not know whether casuals were covered by the union-security clause.In summation, the record establishes that Lowd, throughno fault of Respondent, believed that the contract's union-security clause did not apply to him because he was a ca-sual worker, and that because of this belief, and for noother reason, Lowd ignored Respondent's notification thatthe clause applied to him, and that he would be dischargedabsent his compliance.Based upon the foregoing, I shall recommend that thecomplaint in this case be dismissed in its entirety.[Recommended Order for dismissal omitted from publi-cation.]461